
	
		I
		111th CONGRESS
		1st Session
		H. R. 4181
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Hinojosa
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to States to improve high schools and
		  raise graduation rates while ensuring rigorous standards, to develop and
		  implement effective school models for struggling students and dropouts, and to
		  improve State policies to raise graduation rates, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Graduation Promise Act of
			 2009.
			(b)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—High school improvement and dropout reduction
				fund
					Sec. 101. Findings.
					Sec. 102. Purposes.
					Sec. 103. Definitions.
					Sec. 104. Grants authorized.
					Sec. 105. Secretarial peer review and approval.
					Sec. 106. State plan to develop differentiated high school
				improvement system.
					Sec. 107. Use of grant funds.
					Sec. 108. Statewide differentiated high school improvement
				system.
					Sec. 109. Subgrants to local educational agencies.
					Sec. 110. Local educational agency implementation of school
				improvement system.
					Sec. 111. School improvement activities.
					Sec. 112. Evaluation and reporting.
					Sec. 113. Authorization of appropriations.
					TITLE II—Development of effective school models
					Sec. 201. Purposes.
					Sec. 202. Definitions.
					Sec. 203. Grants authorized.
					Sec. 204. Application.
					Sec. 205. Secretarial peer review and approval.
					Sec. 206. Use of funds.
					Sec. 207. Evaluation and reporting.
					Sec. 208. Authorization of appropriations.
				
			2.DefinitionsIn this Act:
			(1)In
			 generalThe terms distance learning,
			 educational service agency, highly qualified,
			 local educational agency, secondary school, and
			 State educational agency have the meanings given the terms in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)Graduation
			 rateThe term graduation rate has the meaning given
			 the term in section 1111(b)(2)(C)(vi) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)), as clarified in section 200.19(b)(1)
			 of title 34, Code of Federal Regulations.
			(3)High
			 schoolThe term high school means a secondary school
			 in which the—
				(A)entering grade of
			 the school is not lower than grade 6; and
				(B)highest grade of
			 the school is—
					(i)grade 12;
			 or
					(ii)in
			 the case of a secondary school approved by a State to issue a regular diploma
			 concurrently with a postsecondary degree or with not more than 2 years' worth
			 of postsecondary academic credit, grade 13.
					(4)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			(6)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and the Commonwealth of Puerto Rico.
			IHigh
			 school improvement and dropout reduction fund
			101.FindingsThe Senate finds the following:
				(1)About a third of
			 our Nation’s high school students fail to graduate in 4 years, and another
			 third graduate without the skills and knowledge needed to succeed in college or
			 the workplace. The outcomes for minority students are even worse: only 50
			 percent of American-Indian, 51 percent of Black, and about 55 percent of
			 Hispanic students graduate on time, compared to 76 percent of White
			 students.
				(2)Approximately half
			 of the Nation’s dropouts attend a school where 40 percent or more of the
			 freshman class has dropped out by the time the students reach their senior
			 year. These schools, which are located in nearly every State,
			 disproportionately serve minority and poor students, and have fewer resources
			 and less qualified teachers than schools in more affluent neighborhoods. Almost
			 half of African-American students and nearly 40 percent of Latino
			 students—compared to only 11 percent of White students—attend high schools in
			 which graduation is not the norm.
				(3)A
			 high school diploma is increasingly important for success in the 21st century
			 economy. In fact, nearly 90 percent of the fastest-growing, highest-paying jobs
			 require some sort of education beyond high school.
				(4)For decades,
			 Federal funding has largely been spent on prekindergarten through grade 6
			 education and higher education, with dramatically less given the middle and
			 high school grades. While children in their early years must build a strong
			 foundation for learning, research also clearly demonstrates the need to
			 continue the investment at each stage of the education process or risk losing
			 much of the benefit of the early effort.
				(5)High schools
			 receive only 10 percent of funds under title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.), leaving millions of title I
			 eligible, high school students in low-performing schools without the focused
			 support, external assistance, and resources for improvement that title I was
			 created to provide. Because title I funds serve as the trigger for school
			 improvement requirements in the Elementary and Secondary Education Act of 1965,
			 this also means that most low-income, low-performing high schools are not
			 required to (or supported to) implement school improvement activities.
				(6)While the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
			 includes a strong focus on identifying low-performing schools, America still
			 needs a comprehensive strategy to support and improve chronically
			 low-performing schools and local educational agencies. School improvement
			 strategies should be tailored based on a variety of indicators and data, so
			 that educators can create and implement successful school improvement
			 strategies to address the needs of the individual schools.
				(7)Most local
			 educational agencies and State educational agencies do not necessarily have the
			 capacity or infrastructure to guide, support, and fund school improvement
			 strategies where they are needed, but good models for turning around
			 low-performing high schools do exist. Federal support should be used to build
			 this capacity based on evidence from successful high schools.
				(8)If the Nation is
			 to maintain and increase its competitiveness in the global economy, it must
			 invest in a systemic approach to improving its high schools so that every child
			 graduates from high school prepared for success.
				102.PurposesThe purposes of this title are to—
				(1)improve high
			 school student academic achievement and graduation rates and prepare all
			 students for postsecondary education and the workforce;
				(2)help States and
			 local educational agencies develop high school improvement systems to deliver
			 support and technical assistance to high schools identified for whole school
			 reform or replacement, as described in clause (ii) and (iii) of section
			 106(b)(2)(B);
				(3)ensure students
			 graduate from high school with the education and skills necessary to compete in
			 a global economy; and
				(4)help build the
			 capacity to develop and implement research-based, sustainable, and replicable
			 high school improvement models and interventions that are for high schools in
			 whole school reform and replacement and that engage the whole community.
				103.DefinitionsIn this title:
				(1)Adequate yearly
			 progressThe term adequate yearly progress has the
			 meaning given the term in section 1111(b)(2)(C) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)).
				(2)External
			 partnerThe term external partner means an
			 entity—
					(A)that is an
			 organization such as a nonprofit organization, community-based organization,
			 local education fund, service organization, educational service agency, or
			 institution of higher education; and
					(B)that has
			 demonstrated expertise and effectiveness in providing targeted support such as
			 data analysis, professional development, or provision of nonacademic support
			 and integrated student services to local educational agencies, schools, or
			 students that leads to improved teaching, learning, and outcomes for students,
			 including for those students who are failing to make sufficient progress to
			 graduate in the standard amount of years or who have dropped out of high
			 school.
					(3)Low-income local
			 educational agencyThe term low-income local educational
			 agency means a local educational agency in which not less than 15
			 percent of the students served by such agency are from families with incomes
			 below the poverty line.
				(4)Middle
			 gradesThe term middle grades means any of grades 5
			 through 8.
				(5)Poverty
			 lineThe term poverty
			 line means the poverty line described in section 673 of the Community
			 Services Block Grant Act (42 U.S.C. 9902), applicable to a family of the size
			 involved.
				(6)Secondary school
			 reform partnerThe term secondary school reform
			 partner means an organization, such as a school reform organization,
			 community-based organization, local education fund, educational service agency,
			 or institution of higher education, with expertise in analyzing school
			 performance data and a track record of success in improving student achievement
			 and graduation rates in low-performing high schools.
				104.Grants
			 authorized
				(a)In
			 generalThe Secretary is
			 authorized to make grants, through allotments under subsection (b), to State
			 educational agencies with approved State plans that will—
					(1)improve student achievement and graduation
			 rates; and
					(2)effectively target resources and technical
			 assistance to high schools in whole school reform or replacement, as described
			 in clause (ii) or (iii) of section 106(b)(2)(B).
					(b)Determination of
			 allotments
					(1)Reservation of
			 fundsFrom the total amount appropriated under section 113, the
			 Secretary shall reserve not more than—
						(A)the lesser of 3
			 percent or $50,000,000, to—
							(i)provide technical
			 assistance and ongoing regional training programs that are equitably
			 distributed—
								(I)among the
			 different geographic regions of the United States; and
								(II)among State and
			 local educational agencies serving urban and rural areas;
								(ii)evaluate
			 activities authorized under this title in order to determine the most effective
			 strategies for improving student achievement and outcomes for students
			 attending high schools identified for targeted intervention, whole school
			 reform, or replacement under section 106(b)(2); and
							(iii)disseminate the
			 findings of such evaluations;
							(B)the lesser of 4
			 percent or $75,000,000, to build the capacity of secondary school reform
			 partners and external partners to provide services under this Act that benefit
			 high schools and support the development or enhancement of research-based whole
			 secondary school reform or new secondary school models, of which not less than
			 35 percent of such reserved funds shall be awarded, on a competitive basis, to
			 secondary school reform partners or external partners that will provide
			 services under this Act that benefit high schools designated with a school
			 locale code of Fringe Rural (41), Distant Rural (42), or Remote Rural (43), as
			 determined by the Secretary; and
						(C)2 percent to the
			 Secretary of the Interior, to enable the Secretary to carry out the purposes of
			 this Act for schools operated or funded by the Bureau of Indian Affairs.
						(2)State
			 allotmentFrom the total amount appropriated under section 113
			 for a fiscal year and not reserved under paragraph (1), the Secretary shall
			 make allotments as follows:
						(A)Low-income local
			 educational agenciesFrom such amount, the Secretary shall allot
			 to each State an amount that bears the same ratio to 50 percent of the sums
			 being allotted as the percentage of students enrolled in schools served by
			 low-income local educational agencies in the State bears to the total of such
			 percentages for all the States.
						(B)Lowest
			 graduation rate calculationFrom such amount, the Secretary shall
			 allot to each State for which the graduation rate is within the lowest
			 one-third of the graduation rates for all States, an amount that bears the same
			 ratio to 25 percent of the sums being allotted as the number of students
			 enrolled in high schools in the State bears to the total of such students in
			 all of such States with the lowest one-third graduation rates.
						(C)Middle
			 graduation rate calculationFrom such amount, the Secretary shall
			 allot to each State for which the graduation rate is within the middle
			 one-third of the graduation rates for all States, an amount that bears the same
			 ratio to 15 percent of the sums being allotted as the number of students
			 enrolled in high schools in the State bears to the total of such students in
			 all of such States within the middle one-third graduation rates.
						(D)Highest
			 graduation rate calculationFrom such amount, the Secretary shall
			 allot to each State for which the graduation rate is within the highest
			 one-third of the graduation rates for all States, an amount that bears the same
			 ratio to 10 percent of the sums being allotted as the number of students
			 enrolled in high schools in the State bears to the total of such students in
			 all of such States within the highest one-third graduation rates.
						(3)ReallotmentIf
			 any State does not apply for an allotment under this subsection for any fiscal
			 year, the Secretary shall reallot the amount of the allotment to the remaining
			 States in accordance with this subsection.
					(4)Using first-year
			 dataIn calculating allotments under this subsection for the
			 second and each subsequent year of the grant period, the Secretary shall use
			 the data relating to low-income local educational agencies and graduation rates
			 used for the first year of the grant period.
					(5)Hold
			 harmlessNotwithstanding any other provision of this subsection
			 but subject to paragraph (6), no State shall receive an allotment under this
			 section for a fiscal year in an amount that is less than the amount the State
			 received under this section for the first fiscal year of the grant
			 period.
					(6)Ratable
			 reductionIf the amount appropriated in a fiscal year is not
			 sufficient to pay the minimum allotments to all eligible institutions under
			 paragraph (5), the amount of the minimum allotment to each such eligible
			 institution shall be ratably reduced.
					(c)Supplement, not
			 supplantA State educational agency that receives a grant under
			 this title shall use the grant funds to supplement, and not supplant, Federal
			 and non-Federal funds available to high schools.
				(d)Matching
			 fundsA State educational agency that receives a grant under this
			 section shall provide matching funds, from non-Federal sources, in an amount
			 equal to 25 percent of the amount of grant funds provided to the State to carry
			 out the activities supported by the grant. Such matching funds may be provided
			 in cash or in-kind, except that—
					(1)not more than 10
			 percent of the amount of grant funds may be provided through in-kind
			 contributions; and
					(2)any in-kind
			 contributions shall be directed toward supporting the State educational
			 agency's technical assistance efforts or the operation of the State’s
			 differentiated high school improvement system under section 106.
					105.Secretarial
			 peer review and approval
				(a)In
			 generalThe Secretary shall—
					(1)establish a
			 peer-review process to assist in the review and approval of State plans;
					(2)appoint
			 individuals to the peer-review process who are educators and experts in
			 educational standards, assessments, accountability, high school improvement,
			 dropout prevention, academic needs of English language learners, and other
			 educational needs of high school students;
					(3)approve a State
			 plan submitted under this title not later than 120 days after the date of the
			 submission of the plan unless the Secretary determines that the plan does not
			 meet the requirements of this title;
					(4)if the Secretary
			 determines that the State plan does not meet the requirements of this title,
			 immediately notify the State of such determination and the reasons for such
			 determination;
					(5)if the Secretary
			 determines that the State does not have the capacity to carry out the school
			 improvement activities described in sections 106(b)(2) and 108, offer technical
			 assistance to carry out such activities for States directly or through
			 contracts with secondary school reform partners;
					(6)not deny a State's
			 plan before—
						(A)offering the State
			 an opportunity to revise the State's plan;
						(B)providing the
			 State with technical assistance in order to submit a successful plan;
			 and
						(C)providing the
			 State an opportunity for a hearing or accepting input from the State;
			 and
						(7)have the authority
			 to deny a State plan for not meeting the requirements of this title.
					(b)AccuracyIn
			 approving a State plan, the Secretary shall ensure that—
					(1)the process the
			 State educational agency proposes for differentiating school improvement
			 actions under sections 106(b)(2) and 108, which process will assign high
			 schools to each of the school improvement categories described in section
			 106(b)(2) in such a way that accurately identifies the high school and leads to
			 the implementation of the interventions necessary to meet the needs of the
			 students attending the high school; and
					(2)the annual growth
			 targets proposed by the State educational agency under section 106(b)(3)(D) are
			 meaningful and achievable, and demonstrate continuous and substantial
			 progress.
					106.State plan to
			 develop differentiated high school improvement system
				(a)In
			 generalFor a State to be
			 eligible to receive a grant under this title, the State educational agency
			 shall submit a plan to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may reasonably require.
				(b)ContentsEach
			 plan submitted under this section shall include the following:
					(1)School
			 improvement processThe State educational agency shall describe
			 how the State educational agency will use funds authorized under this title to
			 establish or expand a statewide differentiated high school improvement system
			 described in section 108.
					(2)Statewide
			 differentiated high school improvement
						(A)Process of
			 differentiationThe State educational agency shall describe a
			 data-driven process for categorizing high schools into the categories described
			 in subparagraph (B) using—
							(i)the indicators
			 used to determine adequate yearly progress; and
							(ii)data from the
			 school performance indicators described in paragraph (3).
							(B)Differentiated
			 high school improvement categoriesThe State educational agency
			 shall describe how local educational agencies will use the process established
			 under subparagraph (A) to categorize the high schools in the State that do not
			 make adequate yearly progress for 2 consecutive years into one of the following
			 school improvement categories:
							(i)Schools needing
			 targeted interventionsHigh schools whose performance on the
			 school performance indicators described in paragraph (3) demonstrate a need for
			 targeted interventions described in section 111(b) to improve student outcomes
			 and make adequate yearly progress.
							(ii)Schools needing
			 whole school reformsHigh schools whose performance on the school
			 performance indicators demonstrate a need for comprehensive schoolwide reform
			 described in section 111(c) to improve student outcomes and make adequate
			 yearly progress.
							(iii)Schools
			 needing replacementHigh schools whose school performance
			 indicators demonstrate a need for replacement, as described in section
			 111(d).
							(C)Special
			 ruleA State educational agency may propose in the plan under
			 this section additional levels of differentiation within a particular school
			 improvement category described in subparagraph (B) to further target and
			 prioritize school needs and to align differentiation with the State's existing
			 State accountability systems.
						(D)Demonstration of
			 developmentThe State shall demonstrate how the State plan was
			 developed in consultation with a representative group of local educational
			 agencies.
						(E)Continuous
			 improvementThe State educational agency shall describe how the
			 State educational agency will evaluate annually the progress of high schools to
			 ensure that each high school is making continuous and substantial improvement
			 in accordance with the annual growth targets described in paragraph (3)(D) and
			 consistent with the requirements described in section 111.
						(F)Automatic
			 designationThe process of categorization proposed by the State
			 educational agency shall ensure that a high school shall be automatically
			 identified as a school in need of whole school reform or as a school in need of
			 replacement, if the high school has a graduation rate of 50 percent or less in
			 the most recent year for which data are available.
						(3)School
			 performance indicators
						(A)In
			 generalThe State educational
			 agency shall define, in consultation with representatives from urban and rural
			 local educational agencies in the State, a comprehensive set of school
			 performance indicators that—
							(i)shall be used, in addition to the
			 indicators used to determine adequate yearly progress, to—
								(I)analyze the performance of high schools in
			 the State;
								(II)determine the amount, intensity, and type
			 of support each high school needs; and
								(III)guide the school improvement
			 process;
								(ii)demonstrate
			 whether a high school is making substantial and continuous progress toward the
			 goal of graduating all of the school's students prepared for success in higher
			 education and careers; and
							(iii)(I)directly measure student
			 achievement and advancement in high school; or
								(II)have been demonstrated by research to
			 have a direct impact on high school student achievement and advancement.
								(B)Categories
							(i)In
			 generalThe comprehensive set
			 of school performance indicators required by subparagraph (A) shall include
			 indicators of—
								(I)high school student engagement and
			 effort;
								(II)student advancement;
								(III)educator quality; and
								(IV)academic
			 learning.
								(ii)Indicators of
			 high school student engagement and effortWith respect to high
			 school student engagement and effort, the indicators—
								(I)shall include
			 student attendance rates; and
								(II)may
			 include—
									(aa)the
			 percentage of student suspensions and expulsions;
									(bb)surveys of high
			 school student engagement and effort; or
									(cc)other
			 indicators of student engagement proposed by the State educational agency and
			 approved by the Secretary as part of the peer review process described in
			 section 105(a).
									(iii)Indicators of
			 student advancementWith respect to student achievement, the
			 indicators—
								(I)shall
			 include—
									(aa)(AA)student-earned on-time
			 promotion rates from grade to grade for all grades in the high school;
			 or
										(BB)the percentage of students who have
			 on-time credit accumulation at the end of each grade; and
										(bb)the
			 percentage of students—
										(AA)failing a core,
			 credit-bearing, English language arts, mathematics, or science course;
			 or
										(BB)failing 2 or more
			 courses of any type; and
										(II)may
			 include—
									(aa)measures of
			 enrollment, retention, persistence, and degree attainment in two-year and
			 four-year institutions of higher education;
									(bb)measures of the
			 employment success of students who graduated from the high school; or
									(cc)other
			 indicators of student advancement proposed by the State educational agency and
			 approved by the Secretary as part of the peer review process described in
			 section 105(a).
									(iv)Indicators of
			 educator qualityWith respect to educator quality, the
			 indicators—
								(I)shall
			 include—
									(aa)measures of
			 teacher attendance, vacancies, and turnover; and
									(bb)the
			 percentage of highly qualified teachers by grade level; and
									(II)may include other
			 indicators of educator quality proposed by the State educational agency and
			 approved by the Secretary as part of the peer review process described in
			 section 105(a).
								(v)Indicators of
			 academic learningWith respect to academic learning, the
			 indicators—
								(I)shall
			 include—
									(aa)the
			 percentage of students taking a college-preparatory curriculum, which may
			 include the percentage of students taking Advanced Placement courses,
			 International Baccalaureate courses, or postsecondary courses for dual
			 credit;
									(bb)the
			 percentage of students reaching proficiency on the State academic assessments
			 in reading and mathematics required under section 1111 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311), disaggregated by the
			 categories of students identified in section 1111(b)(2)(C)(v) of such Act (20
			 U.S.C. 1111(b)(2)(C)(v); and
									(cc)student success
			 on State or local educational agency end-of-course examinations or
			 performance-based assessments with standardized scoring rubrics aligned to
			 State standards, where such assessments are available; and
									(II)may also
			 include—
									(aa)student
			 achievement on college entrance and placement examinations such as the ACT or
			 SAT, or Advanced Placement examinations; or
									(bb)other
			 indicators of academic learning proposed by the State educational agency and
			 approved by the Secretary as part of the peer-review process described in
			 section 105(a).
									(C)Demonstration of
			 capacity to collect and report indicatorsThe State educational
			 agency shall demonstrate its capacity to collect, report, and use the
			 indicators defined and used to meet the requirements of subparagraph (A),
			 including through the use of a statewide longitudinal data system.
						(D)Annual growth
			 targetsThe State educational agency shall set State annual
			 growth targets that—
							(i)include a goal and
			 a minimum percentage of expected annual growth for each school performance
			 indicator; and
							(ii)demonstrate
			 continuous and substantial progress toward the State-defined goal and making
			 adequate yearly progress.
							(4)Demonstration of
			 capacity to support systemThe State educational agency shall
			 demonstrate capacity to support the statewide differentiated high school
			 improvement system, which shall include, at a minimum, the following:
						(A)System
			 alignment
							(i)Alignment with
			 accountability systemThe State shall demonstrate an alignment of
			 the State accountability system described in section 1111(b)(2) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) and the
			 school improvement system under section 1116(b) of such Act (20 U.S.C. 6316(b))
			 with the statewide differentiated high school system described in section
			 108.
							(ii)Additional
			 requirementsThe State educational agency shall demonstrate, if
			 the State's statewide differentiated high school improvement system includes
			 additional requirements not required under section 108, how such additional
			 requirements will lead to improved student achievement and graduation rates and
			 system alignment.
							(iii)Strengthening
			 and aligning policiesThe State educational agency shall
			 demonstrate how the State educational agency will strengthen and align policies
			 affecting—
								(I)interventions in
			 schools in whole school reform or replacement under clause (ii) or (iii) of
			 paragraph (2)(B);
								(II)new school
			 development; and
								(III)implementation
			 of effective school improvement activities that address the education needs of
			 high school students who are off-track or who have dropped out.
								(B)Data
			 systemsThe State educational agency shall demonstrate the State
			 educational agency's use and support of a statewide longitudinal data system,
			 including demonstrating—
							(i)that
			 such system exists, or is being developed, and includes the elements described
			 in section 6401(e)(2)(D) of the America COMPETES Act (20 U.S.C. 9871(e)(2)(D))
			 and any additional elements described in section 14005(d)(3) of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 283);
							(ii)a
			 commitment to the maintenance and growth of such system;
							(iii)State policies
			 that ensure the protection of personally identifiable information in such
			 system and authorize such system to collect, share, and link data from multiple
			 systems for the purposes of evaluations and continuous improvement;
							(iv)governance
			 structures to guide the collection, sharing and use of the data in such system;
			 and
							(v)that
			 such system includes linkages between kindergarten through grade 12 data
			 systems with early learning, postsecondary education, workforce, social
			 services and other critical State agency data systems in order to achieve
			 interoperability with systems in other States.
							(C)Capacity and
			 technical assistanceThe State educational agency shall
			 demonstrate how it will support the statewide differentiated high school
			 improvement system, including—
							(i)a
			 description of the statewide system of support, including regional support
			 services and how schools identified under this Act can utilize such supports to
			 improve teaching, learning, and student outcomes;
							(ii)a
			 description of how the State educational agency will review, support, monitor,
			 and provide technical support for local educational agency plans in accordance
			 with paragraph (5);
							(iii)a
			 description of the State educational agency staffing structure that is designed
			 to—
								(I)carry out the
			 activities described in clause (ii);
								(II)assist local
			 educational agency school improvement teams described in section 110(b)(2),
			 including supporting local educational agencies and school officials in
			 developing and implementing school improvement plans, including though the
			 provision of resources, training and technical assistance; and
								(III)coordinate
			 services across other State agencies to streamline and improve support provided
			 to schools identified as needing targeted intervention, whole school reform, or
			 replacement under paragraph (2)(B);
								(iv)a
			 description of how the State educational agency will develop and identify
			 school improvement planning tools for use by the local educational agencies and
			 schools, such as needs assessments; and
							(v)a
			 description of how the State educational agency will ensure local educational
			 agencies with high numbers of schools in whole school reform and replacement
			 and such schools will be prioritized and targeted with support.
							(D)Increasing local
			 capacity for improvementThe State educational agency shall
			 demonstrate how the State educational agency will align its resources and
			 policies to increase State and local capacity to ensure comprehensive support
			 for schools identified as needing targeted intervention, whole school reform,
			 or replacement under paragraph (2)(B), including how the State educational
			 agency will—
							(i)target resources,
			 including resources from additional funding sources, to improve teacher and
			 principal effectiveness in such schools including using data for
			 decision-making;
							(ii)leverage
			 resources from other funding sources, such as school improvement funds,
			 technology and data funds, and professional development funds;
							(iii)provide local
			 educational agencies with support in finding and utilizing secondary school
			 reform partners and other external partners;
							(iv)increase access
			 to State and regional technical assistance services;
							(v)ensure an
			 equitable distribution of teachers and principals with a demonstrated record of
			 improving student achievement and graduation rates among the schools in the
			 State that are identified for targeted intervention, whole school reform, or
			 replacement under paragraph (2)(B), particularly those schools in whole school
			 reform or replacement, as compared to schools not identified under paragraph
			 (2)(B);
							(vi)ensure access to
			 substantially equal educational funding (for each student in the State), such
			 as through addressing per pupil expenditures or inter-district funding
			 disparities;
							(vii)support the
			 development of effective school leaders for high schools identified for
			 targeted intervention, whole school reform, or replacement under paragraph
			 (2)(B);
							(viii)assist local
			 educational agencies in developing early warning indicator systems described in
			 section 110(b)(6)(A); and
							(ix)assist local
			 educational agencies in developing education options as described in section
			 110(b)(6)(B).
							(5)State review of
			 local educational agency plans
						(A)Review local
			 educational agency plansThe State educational agency shall
			 describe how the State educational agency will collect and review high school
			 improvement plans described in section 110(b)(4), including a description
			 of—
							(i)how
			 the State educational agency will measure and ensure local educational agencies
			 have the capacity to carry out such high school improvement plans;
							(ii)how
			 a local educational agency may propose additional levels of differentiation
			 within a particular school improvement category described in paragraph (2)(B)
			 that are aligned with the State accountability system under section 1111(b)(2)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2))
			 and the local educational agency's school improvement system under section
			 1116(b) of such Act (20 U.S.C. 6136(b)) existing as of the time of the
			 plan;
							(iii)how the State
			 educational agency will allow consortia of local educational agencies,
			 particularly those in rural areas, to collaborate to develop and implement
			 school improvement plans;
							(iv)how
			 the State educational agency will review plans with the assistance and advice
			 of a peer review panel that includes educators and individuals who are experts
			 in—
								(I)educational
			 standards, assessments, and accountability;
								(II)high school
			 improvement;
								(III)dropout
			 prevention, intervention, and recovery;
								(IV)parental
			 involvement; and
								(V)other educational
			 needs of high school students;
								(v)how
			 the State, in consultation with the peer review panel, shall ensure the local
			 educational agency has identified the school improvement category described in
			 section 106(b)(2) for each high school served by the local educational agency
			 that did not make adequate yearly progress for 2 consecutive years in such a
			 way that accurately identifies the high school and leads to the implementation
			 of the interventions necessary to meet student needs;
							(vi)how
			 the State will provide local educational agencies the opportunity to revise
			 high school improvement plans, including, if the State educational agency, in
			 consultation with the peer review panel described in clause (iv), determines
			 that the local educational agency’s plan does not meet the requirements of this
			 title—
								(I)immediately
			 notifying the local educational agency of such determination and the reasons
			 for such determination; and
								(II)offering the
			 local educational agency an opportunity to revise the plan, and technical
			 assistance for revising the plan; and
								(vii)how the State
			 will make the school improvement plans available to the public.
							(B)Allocation of
			 subgrantsThe State educational agency shall describe how it will
			 award subgrants to local educational agencies consistent with section
			 109.
						(C)Monitoring of
			 school improvement plansThe State educational agency shall
			 describe how the State educational agency will review and monitor the
			 implementation of high school improvement plans, including how the State will
			 analyze the implementation of the high school improvement plans of high schools
			 that do not meet the annual growth targets set in accordance with paragraph
			 (3)(D) and defined in the school improvement plan described in section
			 110(b)(4).
						(D)Providing
			 technical assistanceThe
			 State educational agency shall describe how it will provide technical
			 assistance to local educational agencies and high schools that need support to
			 develop and to implement high school improvement plans described in section
			 110(b)(4) and improve graduation rates and student achievement, including
			 through the use of secondary school reform partners, where appropriate.
						(6)Evaluation of
			 successThe State educational
			 agency shall describe how, every 5 years, the State educational agency will
			 evaluate how the activities assisted under this title have been successful in
			 improving student achievement and outcomes of the cohort of students whose year
			 of entry into high school was 4 years before the evaluation, including
			 measurement of the State educational agency’s effectiveness in carrying out the
			 activities described in the application under this subsection.
					107.Use of grant
			 fundsA State educational
			 agency that receives a grant under this title—
				(1)shall reserve not
			 more than 10 percent of the grant funds—
					(A)to carry out the
			 activities described in the State plan under section 106; and
					(B)to establish or
			 expand a statewide differentiated high school improvement system described in
			 section 108; and
					(2)shall use not less
			 than 90 percent of the grant funds to make subgrants to local educational
			 agencies in accordance with section 109.
				108.Statewide
			 differentiated high school improvement systemA Statewide differentiated high school
			 improvement system shall be designed by the State educational agency to—
				(1)use data to
			 identify high schools for whole school reform or replacement, as described in
			 clause (ii) or (iii) of section 106(b)(2)(B), within the State;
				(2)differentiate
			 school improvement actions under section 106(b)(2) based on the amount and type
			 of supports necessary to improve student achievement and graduation rates in
			 high schools within the State;
				(3)provide resources
			 to support the evidence-based activities that school improvement teams choose,
			 based on school performance data, to carry out under section 111;
				(4)target resources
			 and support to those high schools in the State that are identified for whole
			 school reform and replacement;
				(5)ensure that each
			 high school identified for targeted intervention, whole school reform, or
			 replacement that is making progress on the State's school performance
			 indicators described in section 106(b)(3) continues to implement effective
			 school improvement strategies identified in the high school's school
			 improvement plan;
				(6)ensure that high
			 schools identified for whole school reform or replacement making progress on
			 the State's school performance indicators have the resources and supports
			 necessary to improve high school graduation rates and student
			 achievement;
				(7)build the capacity
			 of the State educational agency and local educational agencies to assist in
			 improving student achievement and graduation rates in high schools identified
			 for whole school reform and replacement; and
				(8)ensure that high
			 schools identified for whole school reform and replacement making progress on
			 school performance indicators continue to have the resources and support
			 necessary to further improve high school graduation rates and student
			 achievement.
				109.Subgrants to
			 local educational agencies
				(a)Award
			 basis
					(1)Priority of
			 whole school reform and replacementIn awarding subgrants under this section, a
			 State educational agency shall—
						(A)before awarding any subgrants to local
			 educational agencies serving high schools identified for targeted intervention
			 under section 106(b)(2), award subgrants to, on a competitive basis, local
			 educational agencies serving high schools identified as needing whole school
			 reform and replacement; and
						(B)ensure that each
			 subgrant awarded to a local educational agency provides funding adequate to
			 fulfill the school improvement needs outlined in the local educational agency's
			 school plan, as approved by the State educational agency.
						(2)Targeted
			 interventionsIf subgrant funds remain after the application of
			 subsection (a), then the State educational agency shall award remaining
			 subgrant funds to local educational agencies serving high schools needing
			 targeted interventions.
					(3)Competitive
			 basisA State educational agency that receives a grant under this
			 title shall award subgrants, in accordance with subsections (a) and (b), to
			 local educational agencies on the basis of—
						(A)the quality of the
			 school improvement plan to improve student graduation rates and student
			 achievement in high schools that have not made adequate yearly progress for 2
			 consecutive years;
						(B)the capacity of
			 the local educational agency to implement the plan; and
						(C)the need of the local educational agency,
			 based on student high school graduation rates and the percentage of students
			 from families with incomes below the poverty line.
						(b)Application
					(1)In
			 generalTo be eligible to receive a subgrant under this title, a
			 local educational agency shall submit an application to the State educational
			 agency at such time, in such manner, and containing such information as the
			 State educational agency may reasonably require.
					(2)ContentsEach
			 application submitted under this subsection shall include—
						(A)a description, for
			 each high school identified pursuant to section 110(b)(1), of how the local
			 educational agency will carry out activities described in section 111 for the
			 high school;
						(B)a description of
			 the local educational agency staffing structure that is designed to—
							(i)carry out the
			 activities described in section 110(a);
							(ii)assist school
			 improvement teams, including supporting local educational agency and school
			 officials in developing and implementing high school improvement plans, by
			 providing resources, training, and technical assistance, and through other
			 means; and
							(iii)coordinate
			 services across other governmental agencies and nongovernmental organizations
			 to streamline and improve support provided to schools identified for a school
			 improvement category described in section 106(b)(2);
							(C)a description of
			 the policies and procedures the local educational agency shall implement to
			 ensure the distribution and assignment of high-quality teachers and leaders in
			 a manner that first fulfills the needs of the schools identified as needing
			 targeted intervention, whole school reform, or replacement;
						(D)an assurance that
			 the local educational agency will use subgrant funds under this title first to
			 meet the needs of high schools served by the local educational agency that are
			 identified for whole school reform or replacement under clause (ii) or (iii) of
			 section 106(b)(2);
						(E)an assurance that
			 the local educational agency shall provide ongoing support and resources to
			 high schools identified for whole school reform or replacement, and are making
			 progress on the State's school performance indicators described in section
			 106(b)(3), to ensure continued improvement;
						(F)a description of
			 how the local educational agency will increase its capacity to improve high
			 schools with low student achievement and graduation rates; and
						(G)an assurance that
			 the local educational agency will conduct the capacity and needs assessment
			 required under subsection (b)(9) and provide the results of the assessment to
			 the State educational agency and the Secretary.
						(3)Use of
			 DataThe local educational agency shall describe how data will be
			 used, consistent with the requirements of this section, to inform the
			 classification of high schools, and development and implementation of school
			 improvement plans, including that data described in section
			 110(b)(1)(A).
					(c)Supplement, not
			 supplantA local educational agency that receives a subgrant
			 under this section shall use the subgrant funds to supplement, and not
			 supplant, other Federal and non-Federal funds available for high schools served
			 by the local educational agency.
				(d)Matching
			 funds
					(1)In
			 generalA local educational agency receiving a subgrant under
			 this section shall provide matching funds, from non-Federal sources, in an
			 amount equal to not less than 15 percent of the total subgrant award for the
			 local educational agency, which may be provided in cash or in-kind.
					(2)Use of matching
			 fundsThe matching funds shall be used to provide technical
			 assistance to high schools served by the local educational agency in—
						(A)developing the
			 high schools' high school improvement plans described in section
			 110(b)(4);
						(B)conducting the
			 capacity and needs assessments described in section 110(b)(9); and
						(C)implementing and
			 monitoring the implementation of the high school improvement plans.
						(3)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for a local educational agency if the
			 Secretary determines that applying the matching requirement to such local
			 educational agency would result in serious hardship or an inability to carry
			 out the authorized activities described in section 111.
					110.Local
			 educational agency implementation of school improvement system
				(a)District-Wide
			 high school improvementA local educational agency that receives
			 a subgrant under section 109 shall use subgrant funds to develop, lead, and
			 implement a district-wide approach to high school improvement that meets the
			 requirements of subsection (b) and carry out the activities described in
			 section 111.
				(b)System
			 requirements
					(1)Differentiate
			 high schoolsThe local educational agency shall—
						(A)identify the
			 category of high school improvement, as described in section 106(b)(2), using
			 data from the school performance indicators as prescribed by the State
			 educational agency in accordance with section 106(b), for each high school
			 served by such agency that does not make adequate yearly progress for 2
			 consecutive years; and
						(B)publicly identify
			 such schools by school improvement category.
						(2)School
			 improvement teams
						(A)In
			 generalThe local educational agency shall convene a school
			 improvement team for each high school served by such agency that is assigned to
			 one of the school improvement categories described in section 106(b)(2).
						(B)Members
							(i)Mandatory
			 membersThe school improvement team for a high school shall
			 include—
								(I)the principal of
			 the high school;
								(II)at least 2
			 teachers from the high school representing different grade levels or
			 disciplines; and
								(III)local
			 educational agency staff.
								(ii)Additional
			 membersThe school improvement team for a high school shall
			 include at least one of the following:
								(I)A
			 parent of a student in the high school.
								(II)A community
			 representative, such as a representative of nonprofit organizations serving
			 young people and the business community.
								(III)A pupil service
			 representative.
								(IV)In the case of a
			 school in whole school reform or replacement, secondary school reform
			 partners.
								(iii)Optional
			 membersThe school improvement team for a high school may include
			 State educational agency staff, if requested by the local educational agency or
			 assigned by the State educational agency.
							(C)CollaborationThe
			 local educational agency shall ensure collaboration—
							(i)of
			 school improvement teams with personnel of middle grades schools served by the
			 local educational agency whose students will attend high schools that are
			 identified for one of the categories described in section 106(b)(2), to the
			 extent appropriate; and
							(ii)among or between
			 school improvement teams at schools assigned to one of the school improvement
			 categories and school leadership and other personnel at schools served by the
			 local educational agency that have made adequate yearly progress.
							(3)Use of
			 dataConsistent with the requirements of this section, the local
			 educational agency shall use, at minimum, data on the following to inform the
			 classification of high schools:
						(A)School performance
			 indicators described in section 106(b)(3).
						(B)Indicators used to
			 determine adequate yearly progress.
						(C)Information about
			 incoming students in the initial grade of the high school.
						(D)Information about
			 the student population, including data provided through the early warning
			 indicator system described in paragraph (6)(A).
						(E)The schools’
			 capacity and needs, as described in paragraph (9).
						(4)Develop high
			 school improvement plansThe school improvement team convened
			 under paragraph (2) for each school shall use the data described in paragraph
			 (3), and other relevant data and knowledge regarding the school, to develop a
			 multiyear school improvement plan. Such plan shall—
						(A)identify the
			 school annual growth targets for the State's school performance indicators
			 described in section 106(b)(3) that meet or exceed the State's annual growth
			 targets described in such section;
						(B)define the
			 evidence-based academic and nonacademic interventions and resources necessary
			 to meet the school annual growth targets and make adequate yearly
			 progress;
						(C)identify the roles
			 of the State educational agency, the local educational agency, the school, and
			 secondary school reform partners and other external partners, as appropriate,
			 in providing such interventions and the resources necessary to meet the school
			 annual growth targets and make adequate yearly progress;
						(D)provide for the
			 involvement of business and community organizations and other entities,
			 including parents and institutions of higher education, in the activities to be
			 assisted under the subgrant;
						(E)describe and
			 direct the use of—
							(i)any
			 additional funding to be provided by the State educational agency, the local
			 educational agency, or other sources to support activities carried out under
			 this title; and
							(ii)in
			 the case of a high school identified for whole school reform or replacement,
			 secondary school reform partners and external partners.
							(5)Implement high
			 school improvementThe local educational agency shall use funds
			 to—
						(A)engage in a
			 planning period of not longer than 180 days to prepare to implement the school
			 improvement plan for each high school, including preparation activities such
			 as—
							(i)creating a skilled
			 leadership team and providing professional development in best practice and
			 successful school models that educate similar student populations;
							(ii)working with
			 secondary school reform partners to identify roles and responsibilities to
			 create a comprehensive approach and effort to implementing the school
			 improvement plan for each school identified for targeted intervention, whole
			 school improvement, or replacement;
							(iii)planning and
			 providing professional development to high school teachers in instruction, use
			 of data, and working in the identified schools;
							(iv)appropriately
			 identifying teachers for each grade and course;
							(v)establishing and
			 implementing use of the early warning indicator system described in paragraph
			 (6)(A); and
							(vi)establishing a
			 school schedule that enables the implementation of the high school improvement
			 plan; and
							(B)ensure the
			 implementation of the high school improvement plans for the high schools
			 identified for one of the categories described in section 106(b)(2).
						(6)Implement
			 district-wide activitiesThe local educational agency shall
			 support successful implementation of high school improvement plans and
			 district-wide improvement through—
						(A)establishing an
			 early warning indicator system to identify students who are at risk of dropping
			 out of high school and to guide preventive and recuperative school improvement
			 strategies, including—
							(i)identifying and
			 analyzing the academic risk factors that most reliably predict dropouts, such
			 as by using longitudinal data of past cohorts of students;
							(ii)identifying
			 specific indicators of student progress and performance, such as attendance,
			 academic performance in core courses, and credit accumulation, to guide
			 decisionmaking;
							(iii)identifying or
			 developing a mechanism for regularly collecting and analyzing data about the
			 impact of interventions on the indicators of student progress and performance;
			 and
							(iv)analyzing
			 academic indicators to determine whether students are on track to graduate
			 secondary school in the standard number of years;
							(B)providing
			 academically rigorous education options that lead to a secondary school diploma
			 consistent with readiness for postsecondary education and the workforce, based
			 on an analysis of data described in paragraph (3) and other student-level data
			 and designed to meet the students’ needs and interests, such as—
							(i)effective
			 research-based dropout prevention, credit and dropout recovery, and
			 recuperative education programs for students who are not making sufficient
			 progress to graduate high school in the standard number of years or have
			 dropped out of high school;
							(ii)providing
			 students with post-secondary learning opportunities, such as through access to
			 a relevant curriculum or course of study that enables a student to earn a
			 secondary school diploma and—
								(I)an associate’s
			 degree; or
								(II)not more than 2
			 years of transferable credit toward a postsecondary degree or
			 credential;
								(iii)combining
			 rigorous academic education with career training, including training that leads
			 to postsecondary credentials, for students;
							(iv)increasing access
			 to Advanced Placement or International Baccalaureate courses and examinations;
			 or
							(v)developing and
			 utilizing innovative, high quality distance learning strategies to improve
			 student academic achievement;
							(C)providing targeted
			 research-based interventions for middle schools that feed into the high schools
			 identified by the local educational agency as needing whole school reform or
			 replacement;
						(D)identifying and
			 implement strategies for pairing academic support with integrated student
			 services and case-managed interventions for students requiring intensive
			 supports, which may include partnership with other external partners;
						(E)providing
			 technical assistance to high schools identified for 1 of the categories
			 described in section 106(b)(2) through—
							(i)streamlining and
			 prioritizing resources to organize support for schools in whole school reform
			 or replacement, such as through identifying and developing categories or
			 clusters of schools with similar school improvement needs; and
							(ii)assisting schools
			 in identifying secondary school reform partners and other external partners;
			 and
							(F)supporting the use
			 of data to improve teaching and learning, including—
							(i)improving
			 longitudinal student data systems;
							(ii)regularly
			 analyzing and communicating data to educators, parents, and students that they
			 can use; and
							(iii)building
			 principals' and teachers' data and assessment literacy.
							(7)Ensure
			 continuous high school improvement
						(A)In
			 generalThe local educational agency shall ensure the continuous
			 improvement of high schools by—
							(i)evaluating the
			 progress of each high school in making continuous and substantial progress
			 based on the high school's annual growth targets identified under paragraph (4)
			 for the school; and
							(ii)determining the
			 high school's progress and taking appropriate actions, as provided in
			 subparagraphs (B) and (C).
							(B)On
			 trackEach high school that is meeting the school's annual growth
			 targets identified in the high school improvement plan for the high school,
			 shall continue to implement school improvement activities in accordance with
			 the high school improvement plan.
						(C)Not on
			 track
							(i)Annual
			 reviewFor each high school that is not meeting the high school's
			 annual growth targets, the local educational agency shall—
								(I)after the first
			 year that the high school fails to meet the high school's annual growth
			 targets, review the high school improvement plan and develop and implement a
			 new plan; and
								(II)after the high
			 school fails to meet the high school's annual growth targets for 2 or more
			 consecutive years, reclassify the school as a school in need of whole school
			 reform or replacement, as appropriate based on the State educational agency's
			 categorization system described in section 106(b)(2).
								(ii)Resubmission of
			 school planFor each high school that fails to meet the high
			 school's annual growth targets for 2 or more consecutive years, the local
			 educational agency may develop and submit to the State educational agency for
			 review a new school improvement plan, as the local educational agency
			 determines appropriate.
							(8)AssurancesThe
			 local educational agency shall ensure that high schools receiving additional
			 students due to other high schools being replaced under subsection (c) will
			 have sufficient capacity, resources, and funding to deliver a high quality
			 education to all students.
					(9)Capacity and
			 needs assessment
						(A)In
			 generalEach school improvement team described in subsection
			 (b)(2) and the local educational agency shall conduct a high school capacity
			 and needs assessment for the high school served by the team that
			 includes—
							(i)a
			 description and analysis of the high school’s capacity to implement the school
			 improvement activities identified in the high school improvement plan,
			 including an analysis of—
								(I)the number,
			 experience, training level, responsibilities, and stability of existing
			 administrative, instructional, and noninstructional staff for the high school;
			 and
								(II)a review of the
			 budget, including how Federal, State, and local funds are being spent, as of
			 the time of the assessment, for instruction and operations at the school level
			 for staff salaries, instructional materials, professional development, and
			 student support services, in order to establish the extent to which existing
			 resources need to and can be reallocated to support the needed school
			 improvement activities;
								(ii)additional
			 resources and staff necessary to implement the school improvement activities
			 identified in the high school improvement plan; and
							(iii)an
			 analysis of the local educational agency's capacity to provide technical
			 assistance, additional staff, and resources to implement the high school
			 improvement plan and to improve the high school's performance.
							(B)Assessment
			 requirementsA local educational agency shall use the information
			 provided in the capacity and needs assessment for a high school, in
			 coordination with the high school's school improvement plan and the
			 understanding of the reform history of high schools, to—
							(i)determine the
			 level and direct the use of—
								(I)the funds
			 requested by the local educational agency for the high school under the
			 subgrant under this section; and
								(II)any additional
			 funding to be provided by the State educational agency, the local educational
			 agency, or other sources; and
								(ii)to
			 determine the number and direct the use of secondary school reform partners and
			 external partners.
							(C)Technical
			 assistanceA local educational agency may request technical
			 assistance from the State educational agency in preparing the plan and the
			 capacity and needs assessment required under this paragraph.
						(c)Authority To
			 interveneThe State educational agency may intervene to develop
			 or implement the high school improvement plans, or enter into contracts with
			 secondary school reform partners to assist local educational agencies with the
			 development and implementation of high school improvement plans, if the State
			 educational agency determines that—
					(1)a local
			 educational agency serving a high school in whole school reform or replacement
			 has not submitted an application described in section 109(b); or
					(2)a local
			 educational agency does not have the capacity to implement the school
			 improvement activities described in the school improvement plan submitted under
			 subsection (b)(4).
					111.School
			 improvement activities
				(a)In
			 generalThe school improvement team described in section
			 110(b)(2) for each high school identified for a school improvement category
			 described in section 106(b)(2) shall ensure that the school improvement
			 activities included in the school improvement plan are implemented.
				(b)Targeted
			 interventionsA high school
			 identified for targeted interventions under section 110(b)(1) or the local
			 educational agency serving such high school, shall implement research-based
			 targeted interventions, using data from the school performance indicators, the
			 early warning indicator system, other student indicators, and the capacity and
			 needs assessment for the high school. The targeted interventions shall be
			 designed, at a minimum, to address the specific problems identified by the
			 indicators, including the needs of students who are not making sufficient
			 progress to graduate in the standard number of years.
				(c)Whole school
			 reformThe local educational
			 agency or State educational agency, with technical assistance from secondary
			 school reform partners, shall enable and assist each school identified as
			 needing whole school reform pursuant to section 110(b)(1) to implement whole
			 school reform based on scientifically valid research using the data described
			 in section 110(b)(3). Such reform—
					(1)shall address the
			 comprehensive aspects of high school reform, including—
						(A)schoolwide
			 needs;
						(B)students who need
			 targeted assistance; and
						(C)students who need
			 intensive interventions, including those who are not making sufficient progress
			 to graduate on time;
						(2)shall address
			 schoolwide factors to improve student achievement, including—
						(A)setting high
			 expectations and infusing relevance into learning for all students;
						(B)personalizing the
			 high school experience; and
						(C)improving school
			 climate, including student attendance and behavior;
						(3)shall include
			 activities that—
						(A)ensure continuous
			 improvement by—
							(i)ensuring the
			 school improvement plan is supported to the extent practicable by all school
			 staff;
							(ii)establishing
			 clear—
								(I)goals and growth
			 targets for implementation outcomes; and
								(II)school annual
			 growth targets; and
								(iii)regularly
			 evaluating implementation of and fidelity to the high school improvement plan,
			 such as dedicating a staff member to support implementation of the school
			 improvement plan;
							(B)organize the
			 school to improve teaching and learning, including through—
							(i)strategic use of
			 time, such as—
								(I)establishing
			 common planning time for subject area teachers and interdisciplinary teams who
			 share common groups of students;
								(II)utilizing block
			 scheduling or redesigning the school calendar year or day to create extended
			 learning time in core subjects; or
								(III)creating a
			 flexible school period to address specific student academic needs and interests
			 such as credit recovery, electives, or service learning;
								(ii)alignment of
			 resources to improvement goals, such as through ensuring that students in their
			 initial year in the high school are taught by teachers prepared to meet their
			 specific learning needs; and
							(iii)development of
			 effective leadership structures, supports, and clear decision-making processes,
			 such as through developing distributive leadership and leadership teams;
							(C)improve curriculum
			 and instruction, including through—
							(i)increasing access
			 to rigorous and advanced coursework, including adoption and implementation of a
			 college- and work-ready curriculum, and evidence-based, engaging instructional
			 materials aligned with such a curriculum, for all students;
							(ii)increasing access
			 to contextualized learning opportunities aligned with readiness for
			 postsecondary education and the workforce, such as—
								(I)providing
			 work-based, project-based, and service-learning opportunities; or
								(II)providing a high
			 quality, college preparatory curriculum in the context of a rigorous career and
			 technical education core;
								(iii)regularly
			 collecting and using data to inform instruction, such as—
								(I)through use of
			 formative assessments;
								(II)creating and
			 using common grading rubrics; or
								(III)identifying
			 effective instructional approaches to meet student needs; and
								(iv)emphasizing core
			 skills instruction, such as literacy, across content areas;
							(D)provide students
			 with academic and social support to address individual student learning needs,
			 including through—
							(i)increasing
			 personalization through learning structures that facilitate the development of
			 student and staff relationships such as—
								(I)implementing grade
			 9 academies or thematic smaller learning communities;
								(II)establishing
			 teams of teachers who work exclusively with small groups of students; or
								(III)creating advisor
			 positions to provide students with study, organizational, and social
			 skills;
								(ii)offering
			 extended-learning, credit recovery, mentoring, or tutoring options of
			 sufficient scale to meet student needs;
							(iii)providing
			 evidence-based accelerated learning for students with academic skill levels
			 below grade level;
							(iv)coordinating and
			 increasing access to integrated services, such as providing additional
			 counselors, social workers, and behavior and mental health providers to deliver
			 such services; and
							(v)providing
			 graduation and postsecondary planning and transition supports, including
			 college awareness and planning;
							(E)increase teacher
			 and school leader effectiveness, including through—
							(i)professional
			 development activities that respond to student and schoolwide needs as
			 identified through the data described in section 110(b)(3), such as—
								(I)training teachers,
			 leaders, and administrators together with staff from high schools making
			 adequate yearly progress that serve similar populations and in such schools;
			 and
								(II)establishing peer
			 learning and coaching among teachers; and
								(ii)facilitating
			 collaboration, including through professional communities across subject area
			 and interdisciplinary groups and similar high schools; and
							(F)engage families
			 and community partners, including community-based organizations, organizations
			 assisting parent involvement, institutions of higher education, and industry,
			 in school improvement activities through evidence-based strategies; and
						(4)may
			 include—
						(A)providing enabling
			 policies, such as additional flexibility regarding staffing and compensation,
			 budgeting, student credit attainment, or use of school time, that support the
			 implementation of effective school improvement activities and educational
			 options;
						(B)implementing
			 multiple school options or effective school models that address the needs of
			 students who are not making sufficient progress to graduate in the standard
			 number of years or have dropped out of high school, as informed by analysis of
			 school performance indicator data described in section 106(b)(3) and early
			 warning indicator system data described in section 110(b)(6)(A); and
						(C)other activities
			 designed to address whole school needs, such as implementing a comprehensive
			 reform model for the high school.
						(d)ReplacementThe
			 local educational agency, in consultation with the State educational agency,
			 secondary school reform partners, and external partners, shall replace each
			 high school that, using data under section 110(b)(3), is identified for
			 replacement pursuant to section 110(b)(1). The local educational agency shall
			 ensure successful implementation of the replacement strategy through—
					(1)closing and
			 reopening the schools or implementing multiple school options or effective
			 school models that address the needs of students in the replaced schools,
			 including students who are not making sufficient progress to graduate in the
			 standard number of years or have dropped out of high school;
					(2)providing enabling
			 policies, such as additional flexibility regarding staffing and compensation,
			 budgeting, or use of school time; and
					(3)implementing
			 activities described in subsection (c).
					112.Evaluation and
			 reporting
				(a)Local
			 educational agency reportingOn an annual basis, each local
			 educational agency receiving a subgrant under section 109 shall report to the
			 State educational agency and to the public on—
					(1)the identified
			 category of school improvement for each high school in the school that failed
			 to make adequate yearly progress for the most recent 2 consecutive
			 years;
					(2)the school
			 performance indicators (as described in section 106(b)(3)) for each such high
			 school, in the aggregate and disaggregated by the subgroups described in
			 section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II));
					(3)each such high
			 school's progress in meeting the high school's annual growth targets under
			 section 110(b)(4)(A); and
					(4)the use of funds
			 by the local educational agency and each such school.
					(b)State
			 educational agency reportingOn an annual basis, each State
			 educational agency receiving a grant under this title shall prepare and submit
			 to the Secretary, and make available to the public, a report on—
					(1)the school
			 performance indicators (as described in section 106(b)(3)) for each high school
			 served by the State educational agency that receives assistance under this
			 title, in the aggregate and disaggregated by the subgroups described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II));
					(2)progress in
			 meeting the annual growth targets under section 110(b)(4)(A) for each such high
			 school;
					(3)the high schools
			 in the State that have changed school improvement categories pursuant to
			 section 110(b)(7);
					(4)the use of funds
			 by each local educational agency and each school served with such funds;
					(5)the State
			 definition of a new school, for purposes of whole school reform or
			 replacement;
					(6)the number of
			 schools closed for each local educational agency in the State;
					(7)the number of new
			 schools for each local educational agency in the State; and
					(8)the new schools in
			 the State that have made adequate yearly progress.
					(c)Report to
			 congressEvery 2 years, the Secretary shall prepare and submit to
			 Congress and make available to the public—
					(1)a
			 summary of the State reports under subsection (b); and
					(2)a
			 report on the use of funds by each State under this title.
					113.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out the activities authorized under this
			 title, $2,440,000,000 for fiscal year 2011 and each of the 4 succeeding fiscal
			 years.
			IIDevelopment of
			 effective school models
			201.PurposesThe purposes of this title are—
				(1)to facilitate the
			 development and implementation of effective secondary school models for
			 struggling students and dropouts in order to raise secondary school graduation
			 rates and more effectively prepare students for postsecondary education and the
			 workforce; and
				(2)to build the
			 capacity of State educational agencies, local educational agencies, nonprofit
			 organizations, and institutions of higher education to implement effective
			 secondary school models for struggling students and dropouts.
				202.DefinitionsIn this title:
				(1)DropoutThe
			 term dropout means an individual who—
					(A)is not older than
			 21;
					(B)is not attending
			 any school; and
					(C)has not received a
			 secondary school diploma or its recognized equivalent.
					(2)Effective school
			 modelThe term
			 effective school model means—
					(A)an existing
			 secondary school model with demonstrated effectiveness in improving student
			 academic achievement and outcomes for off-track students or dropouts; or
					(B)a proposed new
			 secondary school model design that is based on research-based organizational
			 and instructional practices for improving student academic achievement and
			 outcomes for struggling students or dropouts.
					(3)Eligible
			 entityThe term eligible entity means—
					(A)a local
			 educational agency, nonprofit organization, or institution of higher
			 education—
						(i)that
			 proposes to enhance or expand an existing effective school model for off-track
			 students or dropouts; or
						(ii)that has a track
			 record of serving struggling students or dropouts and proposes to develop a new
			 effective school model for off-track students or dropouts; or
						(B)a partnership
			 involving 2 or more entities described in subparagraph (A).
					(4)Late entrant
			 English language learnerThe term late entrant English
			 language learner means a high school student who—
					(A)enters a school
			 served by a local educational agency at grade 9 or higher; and
					(B)is identified by
			 the local educational agency as being limited English proficient and as having
			 experienced interrupted formal education.
					(5)Struggling
			 studentThe term struggling student—
					(A)means a high
			 school-aged student who is not making sufficient progress toward graduating
			 from secondary school with a regular diploma in the standard number of years;
			 and
					(B)includes a student
			 who—
						(i)has
			 been retained in grade level;
						(ii)is
			 an undercredited student; or
						(iii)is
			 a late entrant English language learner.
						(6)Undercredited
			 studentThe term undercredited student means a high
			 school student who lacks either the necessary credits or courses, as determined
			 by the relevant local educational agency and State educational agency, to
			 graduate from secondary school with a regular diploma in the standard number of
			 years.
				203.Grants
			 authorized
				(a)In
			 generalThe Secretary is
			 authorized to award grants, on a competitive basis, to eligible entities to
			 enable the eligible entities to develop and implement, or replicate, effective
			 school models for struggling students and dropouts.
				(b)Period of
			 grantA grant awarded under this section shall be for a period of
			 5 years.
				204.Application
				(a)In
			 generalEach eligible entity
			 desiring a grant under this title shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require.
				(b)ContentsEach
			 application submitted under this section shall include a description of—
					(1)how the eligible
			 entity will carry out the mandatory activities under section 206(a);
					(2)the research or
			 evidence concerning the effective school model that the eligible entity
			 proposes to develop and implement or replicate, including—
						(A)for an existing
			 effective school model described in section 202(2)(A), the evidence that the
			 model has improved academic outcomes for struggling students or dropouts;
			 or
						(B)for a proposed
			 effective school model described in section 202(2)(B), the research that
			 supports the key organizational and instructional practices of the proposed
			 effective school model;
						(3)the eligible
			 entity’s school design elements and principles that will be used in the
			 effective school model, including—
						(A)the academic
			 program;
						(B)the instructional
			 practices;
						(C)the methods of
			 assessment; and
						(D)student supports
			 and services, such as the supports and services provided by the school or
			 offered by other organizations and agencies in the community, to support
			 positive student academic achievement and outcomes;
						(4)how the eligible
			 entity will use student data from the local educational agency or State
			 educational agency to evaluate and improve academic outcomes for struggling
			 students or dropouts;
					(5)for each school in
			 which the eligible entity implements or replicates an effective school model
			 under this title, how the eligibility entity will sustain the implementation or
			 replication of the effective school model, including the financing mechanism to
			 be used;
					(6)how the eligible
			 entity will collect data and information to assess the performance of the
			 effective school model and will make necessary adjustments to ensure continuous
			 and substantial improvement in student academic achievement and outcomes;
			 and
					(7)how the eligible
			 entity will make the performance data available to State educational agencies,
			 local educational agencies, and schools serving struggling students or
			 dropouts.
					205.Secretarial
			 peer review and approvalThe
			 Secretary shall—
				(1)establish a
			 peer-review process to assist in the review and approval of applications
			 submitted by eligible entities under section 204; and
				(2)appoint
			 individuals to the peer-review process who are experts in high school reform,
			 dropout prevention and recovery, new school development for struggling students
			 and dropouts, and adolescent and academic development.
				206.Use of
			 funds
				(a)Mandatory use of
			 fundsAn eligible entity
			 receiving a grant under this title shall use grant funds to—
					(1)enhance and
			 expand, or replicate an existing effective school model described in section
			 202(2)(A), or develop a proposed effective school model described in section
			 202(2)(B), for struggling students and dropouts;
					(2)assess the
			 progress of the implementation or replication of the effective school model and
			 make necessary adjustments to ensure continuous improvement;
					(3)provide
			 opportunities for professional development associated with the continuous
			 improvement and implementation or replication of the effective school
			 model;
					(4)collect data and
			 information on the school model's effectiveness in improving student academic
			 achievement and outcomes for struggling students and dropouts and disseminate
			 such data and information to State educational agencies, local educational
			 agencies, and schools; and
					(5)build the capacity
			 of the eligible entity to—
						(A)sustain the
			 implementation or replication of the effective school model assisted under
			 paragraph (1) after the grant period has ended; and
						(B)replicate the
			 effective school model.
						(b)Optional use of
			 fundsAn eligible entity receiving a grant under this title may
			 use grant funds—
					(1)to identify and
			 create partnerships needed to improve the academic achievement and outcomes of
			 the students attending a school assisted under this title;
					(2)to support family
			 and community engagement in the effective school model; and
					(3)to carry out any
			 additional activities that the Secretary determines are within the purposes
			 described in section 201.
					207.Evaluation and
			 reporting
				(a)Contents of
			 reportEach eligible entity
			 receiving a grant under this title shall annually report to the Secretary
			 on—
					(1)the data and
			 information being gathered to assess the effective school model’s effectiveness
			 in improving student academic achievement and outcomes for struggling students
			 and dropouts;
					(2)the implementation
			 status of the models, any barriers to implementation, and actions taken to
			 overcome the barriers;
					(3)any professional
			 development activities to build the capacity of—
						(A)the eligible
			 entity to sustain or replicate the effective school model; or
						(B)the staff of a
			 school assisted under this title to implement or improve the effective school
			 model;
						(4)the progress made
			 in improving student academic achievement and outcomes in the effective school
			 models for struggling students and dropouts; and
					(5)the use of grant
			 funds by the eligible entity.
					(b)Independent
			 evaluationsThe Secretary shall reserve not more than $5,000,000
			 to carry out an independent evaluation of the grant program under this title
			 and the progress of the eligible entities receiving grants under this
			 title.
				208.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this title $60,000,000 for fiscal
			 year 2011 and each of the 4 succeeding fiscal years.
			
